DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, filed on 11/04/2021, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-11 and 20, drawn to capsule forming compositions comprising a film-forming agent such as gelatin, pullulan, cellulose based polymer or a mixture thereof, and precipitated calcium carbonate as an opacifying agent and to capsules comprising said compositions.  
Claims 1-20 are pending in this action.  Claims 12-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-11 and 20 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2019/062360, filed May 14, 2019, which claims benefit of foreign priority to EP 18172133.3, filed May 14, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The specification comprises multiple acronyms without proper definition (e.g., Pages 1, 5-6, 18-19).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Pages 9, 10, 16).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises references on foreign applications (e.g., Pages 1, 10, 16).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Clarification is required.

Information Disclosure Statement
The information disclosure statements, filed 10/08/2020 and01/25/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 comprises the typographic error “consisting of:” that needs to be corrected to “consisting of”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein agent is gelatin, pillulan,...” that is unclear, because the alternatives that can be used in the claimed compositions are not clearly delineated.  The limitation was interpreted as best understood as “wherein agent is selected from the group consisting of gelatin, pullulan, cellulose based polymers and any combination thereof”.  Similar is applied to claims 4, 9.  Clarification is required.   
Claim 2 recites the limitation/term “substantially round” that is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to the term “prismatic particle shape”.  Clarification is required. 
Claim 3 recites the limitation “average particle size of 50 to 300 um” that is unclear and indefinite.  In the present case, it is noted that where a claimed value (i.e., particle size) varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite, when the claim fails to concurrently recite the method of measurement used to obtain it. Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Further, it is unclear what particle size should be measured – radius, diameter.  Without knowing these parameters, the metes and bounds of the claimed subject matter cannot be determined.  Clarification is required.
Claims 5-8 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-10, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomka et al., US 6790495 (cited in IDS; hereinafter referred to as Tomka). 
Tomka teaches soft capsule compositions and capsules made thereof, wherein said compositions may include (i) calcium carbonate, precipitated in an amount of 3.5-15 wt% (Para. 56, 71; Examples 1, 4, 5);  (ii) cellulose based polymers, e.g., hydroxypropylised celluloses (Para. 57); and other additives (Para. 69).  

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Budde et al., US 2020/0187538 (eff. filing date 05/11/2017; hereinafter referred to as Budde).
compositions that can be in form of capsules (Para. 0026, 0195, 0196 as applied to claims 1, 10) and comprise:
an opacifier, i.e., precipitated calcium carbonate in form of granules (Para. 0077) having a volume median particles size (D50) 1.5-15 µm (Abstract; Para. 0007, 0017, 0031), present in an amount of 2.5-12 wt% (Para. 0021 as applied to claims 1-3, 20);
film-forming agent, e.g., gelatin (Para. 0023, 0116, 0124); cellulose derived polymers such as methylcellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose, hydroxypropyl methylcellulose phthalate, (Para. 0124-0126); pullulan (Para. 0126 as applied to claims 1, 4-8, 11, 20); and 
other additives, e.g., plasticizer, stabilizer, surfactant (Para. 0023 as applied to claim 9).

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615